DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application is being examined under the pre-AlA first to invent provisions.




2.	The  Amendment filed on February 16, 2022, has been entered.




Claim Disposition

3.	Claims 1-26 have been cancelled. Claims 27-49 are pending and are under examination.




Information Disclosure Statement

4.	The Information Disclosure Statement filed on December 2, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claims 27-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claimed invention is directed to a variant of a parent aloha-amylase comprising an alteration at one or more positions....wherein the variant....has at least 80% identity to SEQ ID NO: 10. The claimed invention is also directed to the variant having a further alteration at one or more positions corresponding to SEQ ID NO: 10. The recitation of at least 80% encompasses an enormous amount of variability wherein amino acid residues (at least 97 residues) can be modified in some manner in the structure, via substitution or deletion, etc. The art generally recognizes that a single amino acid change can detrimentally affect the ‘structure- function’ relationship of a protein. Thus, the claimed invention is overly broad because and there is no one to one correspondence between the specific enzyme structure and function with the recited “at least 80% sequence identity and the laundry list of positions that can be mutated (see for example, claim 31 that would result in different structures). Thus, the claimed invention is not adequately described with respect to the genus of enzymes present in the claims.
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus amino acid sequences. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure 
such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Basis For NonStatutory Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 

7.	Claims 27-49 are rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,240,135. An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.
Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant application claims are directed to a variant of a parent alpha amylase comprising deletions and substitutions corresponding to SEQ ID NO: 6. The patented claims are directed to a variant of a parent aloha amylase
comprising deletions and substitutions corresponding to SEQ ID NO: 6. Although the scope of the two sets of claims differs, the two sets of claims are an obvious variation of each other, thus prima facie obvious.


Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant application claims are directed to a variant of a parent alpha amylase comprising deletions and substitutions corresponding to SEQ ID NO: 6. The patented claims are directed to a variant of a parent alpha amylase comprising deletions and substitutions corresponding to SEQ ID NO: 6. Although the scope of the two sets of claims differs, the two sets of claims are an obvious variation of each other, thus prima facie obvious.




Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



 The rejection is construed based on these facts: the claimed invention is directed to an amylase comprising a substitution at position 206 wherein the amylase has at least 80% identity to SEQ ID NO:10 which reads on the full-length (claim 27) and dependent claims 27 and 29 recites that the residue at position 206 can be valine. 
Gjermansen teach a structure that is 100% identical to SEQ ID NO: 10; and the pertinent substitutions at positions 206 and 243; and similar residues at these positions. The invention of Gjermansen is directed to amylase enzymes with activity (see abstract, claims and the entire reference). At paragraph 163 of Gjermansen for example, it is disclosed that, “Thus, in one embodiment, the detergent composition comprises one or more additional enzymes, wherein the additional enzymes is selected from the group consisting of i) a protease comprising one or more modifications in the following positions: 32, 33, 48-54, 58-62, 94-107, 116, 123-133, 150, 152-156, 158-161, 164, 169, 175-186, 197, 198, 203-216 as compared with the protease in SEQ ID NO:17; ii) a lipase comprising one or more modifications in the following positions: 1-5, 27, 33, 38, 57,91, 94, 96, 97, 111, 163, 210, 225, 231, 233, 249, and 254-256 as compared with the lipase in SEQ ID NO:18; iii) an alpha-amylase comprising one or more modifications in the following positions: 9, 118, 149, 182, 186, 195, 202, 257, 295, 299, R320, 323,
 339, 345, and 458 as compared with the alpha-amylase in SEQ ID NO:19; iv) an alpha- amylase comprising one or more modifications in the following positions: 140, 195, 206, 243, 260 and 476 as compared with the alpha-amylase in SEQ ID NO:20; v) an alpha- 



Response to Arguments

10.	Applicant’s response has been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the rejections of record under Obvious-type Double Patenting, 112, first paragraph and 102 (b) remains for the reasons stated above and herein; and have been altered to reflect amendments made to the claims. 
	Applicant traverses the rejections stating that the claims have been amended to advance prosecution with respect to the 112, first paragraph rejection. However, this argument is not persuasive because the amendments were not sufficient to obviate this ground of rejection. The claimed invention was amended from reciting at least 60% to at 
With regard to the Obvious-type double patenting rejection, applicant requested that this rejection be held in abeyance until notification of allowable subject matter, as no Terminal Disclaimer was furnished the rejection remains.

RESULT 2
US-15-093-098A-9
; Sequence 9, Application US/15093098A
; Patent No. 10017752
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  APPLICANT:Andersen, Carsten
;  APPLICANT:Larsen, Signe Eskildsen
;  APPLICANT:Friis, Esben Peter
;  APPLICANT:Hansen, Peter Kamp
;  APPLICANT:Madsen, Henrik Friis
;  APPLICANT:Nielsen, Anders Viksoe
;  APPLICANT:Micheelsen, Pernille Ollendorf
;  TITLE OF INVENTION: ALPHA-AMYLASE VARIANTS AND POLYNUCLEOTIDES ENCODING SAME
;  FILE REFERENCE: 12307-US-CNT
;  CURRENT APPLICATION NUMBER: US/15/093,098A
;  CURRENT FILING DATE: 2016-04-07
;  PRIOR APPLICATION NUMBER: US 14/346,094
;  PRIOR FILING DATE: 2014-03-20
;  PRIOR APPLICATION NUMBER: PCT/EP2012/070575
;  PRIOR FILING DATE: 2012-10-17
;  PRIOR APPLICATION NUMBER: US 61/548,434
;  PRIOR FILING DATE: 2011-10-18

;  PRIOR FILING DATE: 2011-10-17
;  NUMBER OF SEQ ID NOS: 14
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Bacillus species
US-15-093-098A-9

  Query Match             100.0%;  Score 2708;  DB 1;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRSDASNLKDKGISAVWIPPAWKGASQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRSDASNLKDKGISAVWIPPAWKGASQNDVGYGA 60

Qy         61 YDLYDLGEFNQKGTIRTKYGTRNQLQAAVNALKSNGIQVYGDVVMNHKGGADATEMVRAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTIRTKYGTRNQLQAAVNALKSNGIQVYGDVVMNHKGGADATEMVRAV 120

Qy        121 EVNPNNRNQEVSGEYTIEAWTKFDFPGRGNTHSNFKWRWYHFDGVDWDQSRKLNNRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEVSGEYTIEAWTKFDFPGRGNTHSNFKWRWYHFDGVDWDQSRKLNNRIYKF 180


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGDGKGWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240

Qy        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLNKTNWNHSVFDVPLHYNLYNA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLNKTNWNHSVFDVPLHYNLYNA 300

Qy        301 SKSGGNYDMRQIFNGTVVQRHPMHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKSGGNYDMRQIFNGTVVQRHPMHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360

Qy        361 QGYPSVFYGDYYGIPTHGVPAMKSKIDPILEARQKYAYGRQNDYLDHHNIIGWTREGNTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHGVPAMKSKIDPILEARQKYAYGRQNDYLDHHNIIGWTREGNTA 420

Qy        421 HPNSGLATIMSDGAGGNKWMFVGRNKAGQVWTDITGNRAGTVTINADGWGNFSVNGGSVS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HPNSGLATIMSDGAGGNKWMFVGRNKAGQVWTDITGNRAGTVTINADGWGNFSVNGGSVS 480


              |||||
Db        481 IWVNK 485


RESULT 3
US-15-039-489B-19
; Sequence 19, Application US/15039489B
; Patent No. 10030239
; GENERAL INFORMATION
;  APPLICANT: Novozymes A/S
;  APPLICANT:Gjermansen, Morten
;  TITLE OF INVENTION: POLYPEPTIDES HAVING PROTEASE ACTIVITY AND POLYNUCLEOTIDES
;  TITLE OF INVENTION:ENCODING SAME
;  FILE REFERENCE: 12806-US-PCT
;  CURRENT APPLICATION NUMBER: US/15/039,489B
;  CURRENT FILING DATE: 2016-05-26
;  PRIOR APPLICATION NUMBER: PCT/EP2014/078814
;  PRIOR FILING DATE: 2014-12-19
;  PRIOR APPLICATION NUMBER: EP 13198809.9
;  PRIOR FILING DATE: 2013-12-20
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 19
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Bacillus sp.
US-15-039-489B-19

  Query Match             100.0%;  Score 2708;  DB 1;  Length 485;
  Best Local Similarity   100.0%;  
  Matches  485;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRSDASNLKDKGISAVWIPPAWKGASQNDVGYGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HHNGTNGTMMQYFEWYLPNDGNHWNRLRSDASNLKDKGISAVWIPPAWKGASQNDVGYGA 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDLYDLGEFNQKGTIRTKYGTRNQLQAAVNALKSNGIQVYGDVVMNHKGGADATEMVRAV 120

Qy        121 EVNPNNRNQEVSGEYTIEAWTKFDFPGRGNTHSNFKWRWYHFDGVDWDQSRKLNNRIYKF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVNPNNRNQEVSGEYTIEAWTKFDFPGRGNTHSNFKWRWYHFDGVDWDQSRKLNNRIYKF 180

Qy        181 RGDGKGWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RGDGKGWDWEVDTENGNYDYLMYADIDMDHPEVVNELRNWGVWYTNTLGLDGFRIDAVKH 240

Qy        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLNKTNWNHSVFDVPLHYNLYNA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKYSFTRDWINHVRSATGKNMFAVAEFWKNDLGAIENYLNKTNWNHSVFDVPLHYNLYNA 300

Qy        301 SKSGGNYDMRQIFNGTVVQRHPMHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SKSGGNYDMRQIFNGTVVQRHPMHAVTFVDNHDSQPEEALESFVEEWFKPLAYALTLTRE 360


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGYPSVFYGDYYGIPTHGVPAMKSKIDPILEARQKYAYGRQNDYLDHHNIIGWTREGNTA 420

Qy        421 HPNSGLATIMSDGAGGNKWMFVGRNKAGQVWTDITGNRAGTVTINADGWGNFSVNGGSVS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HPNSGLATIMSDGAGGNKWMFVGRNKAGQVWTDITGNRAGTVTINADGWGNFSVNGGSVS 480

Qy        481 IWVNK 485
              |||||
Db        481 IWVNK 485



Conclusion

11.	No claims are presently allowable.



12.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
is (571) 272-0957. The examiner can normally be reached on Monday-Friday from
9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The
fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 1652